DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant should note that this application has been re-assigned to a new examiner.  The new examiner is Michael Pallay.  Contact information can be found at the end of this Office action.
Applicant's remarks and request for reconsideration filed 16 November 2021 are persuasive in that the prior art of LeBlanc et al. (WO 2006/060551 A2; published 08 June 2006) and Koerber et al. (US 2019/0059381 A1; published 28 February 2019; priority to 19 February 2016) cited in the obviousness rejection in the Office action dated 16 September 2021 fail to explicitly disclose a composition that induces mortality in at least 60% of Diabrotica rootworm larvae, and it cannot be said that such property necessarily results from a composition gleaned from the teachings of such references as set forth in such Office action, given the selection of tetraniliprole needed out of all pesticides listed in Koerber et al., and given the concentration range of insecticides disclosed in Koerber et al. (paragraph [0120]) which is broader than the claimed concentration range and includes concentrations lower than that claimed, and therefore the Office action dated 16 September 2021 and the obviousness rejection therein and the finality thereof are withdrawn.
Claims 1-5 and 7-20 are pending in the application.

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 May 2018.
It is noted that species bifenthrin was elected without traverse in the reply filed on 14 May 2018, but the election of species requirement as set forth in the Office action dated 16 November 2017 is withdrawn per MPEP 803.02(III)(C)(2).
Claims 1-5 and 7-8 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, such limitation is interpreted herein as referring to the formulation.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2-4 fail to include all the limitations of claim 1 from which they depend in that they recite active insecticides in addition to the tetraniliprole in claim 1, yet claim 1 specifically excludes additional active insecticides by reciting tetraniliprole as the sole active insecticidal component.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 5, and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Fischer et al. (US 2014/0329676 A1; published 06 November 2014) discloses compound (I-1-1) (claim 4) wherein compound (I-1-1) has the chemical structure of Diabrotica virgifera (western corn rootworm) 15 days post infestation with eggs (i.e., efficacy against larvae) (Example 2), but Fischer et al. fails to explicitly disclose a composition that induces mortality in at least 60% of Diabrotica rootworm larvae, and it cannot be said that such property necessarily results from a composition gleaned from the teachings of Fischer et al. given that the disclosed concentration range is broader than the claimed concentration range and includes concentrations lower than that claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617